                      Case 3:20-cr-00270-IM                             Document 6                   Filed 07/25/20                   Page 1 of 4




                                                 UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT 0F OREGOF`:

 l`'lTED ST.ATES OF AMERICA                                                                                                    ORDERSETTI`.GCONDITIO£``S
                          V.                                                                                                                                OFRELF..isE

  Dakota Eastman                                                                                                                 C.ass *imber: 3:20CR00270-l\1-O I


rl IS ORDERED that the release Qf the defendant is subject to tile follo``ing conditions:

i }j         The defendant shall not commit a{}}' offeiise in violation ot.federal` state or locaHaw u``hi!e c"1 release in tliis case.


{3}           The d€feiidant must cooperate in the cQ}lection ofa Db'A sample ifth€ collection is authori2cct b}' 42 i,..S,C S IJ135a.

(5)         The defendant shall immediatel}' ad\.ise the court thi.ough pretrial services or defense counsgl in \\.riting ofan} c!iang6. in
           address and telephone number.

{4)         The defendant shall appear at all proceedings as required and shall surrender for sert'ice of{in}. sentence imposed as directed.
           The defendant shall next appear as directed b}t' l..S, District Coun.

                                                                  Ad€litional Conditions of Relettse

IT {S FURTRE=R C)RDERED that the defendant be released provided that :Its defenda!`t:
    •   The defendant shall not enter v\`ithin a fi`'`e-block radius Qfthe u.S. C`ourthouse located a` 1000 SW 3'd.Iv`e portland. Oregon
            97204, unless Qn ofrici{i! court business.
       •    Defendant ma}'. not attend any ot}ier protestsq rallies. assemblies or public gatheri{igs i!i thg sttite ctf oi.egon.



                                                                  A{I`'ice of Perialties :]n{] Sanctions


TO THE DEFENDANT:

            you ARE ADvlsED oF Tne E`OLLO\\`'T`.a pE`¥ALTiEs ,+`D s,+`.c`Tio`s:

            A `'io{ation of an}` oft!re foregoi!tg conditions o!`releasg ma}` result in {hci immedi,qti3 issuancc ot`?` \t'8`}.ral`,{ r¢i. .+ itui` ar!.€st` a re\ oca{it}i` o.r
r€!ea.se. ail tird€r or dc!e}iti(in. t`t)rfei{ure i)f bond. .qnc! a prosecutitiii t`or coi`ieiti!)i ¢f ciiurt a!`d coLi!t: res`ilt in a [erm i!r imprisonm€n{. a t.mc. or bQ{h.


            The ciimFT.i3si(}n I)r ai|\' crimL. \`'hiic on pro-trial relS,1se ma}` result in an additio:ial sen`eii€e {{t a term {if impr{st)nmeii? ot` not !i``oie {iian ti'n
}-ca`rs. i{`{h€ oft`€ns€ is a felon}`: or a term of imprisonm€n€ o{`n()` ntore th.dn oni-}ear. il`thc ofl`ensc is a misdemeanor.             .I i`is sentence shall be in acl(lili{)n
to an}. other sentcncc.

            Federal !&\` makes it a criine puiiishablc b,\. up to ten }'eas of imprisonment. and a S250.OcO fine or both tQ iii{imidate or &sett\pt t{i iiit;!y`.ida{e
ti \-`'im€ss` `ictin.juror. inf®rmaitt oi' ofi'ii`er of the coutt, or to odstr{ic{ €i crin`infti int.estigatio».     !t i.S also a crime pun!shabic b}' L!p to ten. }€ars or`
 imi}risonmenL {i S250,00S rine or bo€b. {o tampei. \`.itii a \i`itness. ` jctim ¢r inl`{tm}z.{nt` or {o rctai !atc against a ``+`itness. ` ictim or in fomiaTit. or to {hr€3{cn
oi. attempt ro dti so,

            If aftt:I rei€ase. .+.ou kno```ingl}. fail to €`pL`€a!` as i.¢quired b}' tile condiii{ins of r€!€`i.sc. or ro surr€nd€r i`i`r the ser\'ict;. i)f +en€i`iicc` }`i" ma} i:c
 pro3ecuted for failing ?a appear or surreitder and additional pur`!shmcnt ma}. be ini.posed.              !f.}'ou are coi`\ic`lcc! of`:

 iI}          an offense puni`s}iable b}` death., [jl`.. imprisonment. or imprisonment for 8 lerm ot` tiftccn }`oai.a ar itt{tr€. }'ou sh¢`" be t~ined not !ttoi.€ tltaii
            $250.0¢0 or imprisoned t`or no more lhun tgr, >'€&rs. or troth:

 {2)          an oft`¢nse L}unishable b.\` imprisonm€iit for a term oft`i`e }'ea!.s or mt)re, bul less than fiftccl.. }`cars. }ou sl:3ll be rine{i tiot mo!.a !l`.ait s35(j`000
            or impris{ined for no more than fit e } ears. |`r bitth:

 {3)          an}` other felony.` 3 oi! shall be ri!t€d nt)i "tre than s250`00{} or imprisi3r!eJ ntt m{.ir€ thnn tw.a }¢t?rs. i!r t3o{h:


 ij)         .d misdcmeanor` }'ou shall be timed n(7t more than s100.000 or in:ririsoiied ni]rmorl. than o!`e }/ear, or both:

 i
                      Case 3:20-cr-00270-IM                           Document 6                 Filed 07/25/20                 Page 2 of 4




             A term of imprisonment imposed £`Dr t`aili!re to appear or sui`render shall bc in addition to tile si-ri{€ncc i`or a}i.}r o{!]ei` offense.   In addj[ii`;1. a
t'ailLire to appear may result in the §-L}Ti.eiture of an}. bond petted.

                                                                  A€kno``'Ledgment of D€felldarlt

           I ackne\`1edge {ha£ } am the de}.endanl in this case and that I am a\\are Qf the conditions of relea,sc,  I pi.oil.iisc to obc}` all cell-:ditions ¢!`
r€i€ase` to appear as directed. and {o surreiider for ser\'ice of'an} sentence imposed. i am a`\.are of ih€ pgnaltfes and sap.ctjons set I.{irtlt a.*o` e.




                                                                                                                      SignatureilfDefe!`{dant




                                                                                                                          Cit) , St`1te & Zip


Special `3eeds Finding:
Based i[pon the abo\je conditions: including tile coi`ditiofis relating to:
           Aicohol detection
I          Drug det€ctioii
i          C{}mputer monitoring
The Court is reasonabl}'. assured the defendant will appear as directed and not pose a dange!. {o tile ¢timmuri.it}.. or an}' Q{her person.



¥rfof#°nTshtc°dtehfi:nL;::ttefs%t3`::,£'F::S£::asedafterproc€§sing.
I          The defendant is ORDERED t€mporari]}. rel€ased.
I          The United States Marshal is ORDERED to keep tile defendant in custQd}. until noti{i€d b} t!i.e clerk. Pi.etria; Se!.\,ices iir
           judicial officer. that the {lefertdant feas p(`s{cd bond and,;or compiled \i`ith ail c!ther cL)r`clition5 i.or release inctiidiiig space
            av2!ilability< at a cenimiin€t}'. corre€{iens center `ir residenti{[I treatment facilit}`. [f stii] iri custod.\'. €}]e d€fe[iJan( sha'i! be
           prociHced before the dut}' Magiserate Juclge o!i
           • --' i




                                                                                                                                        tr-try     v      ^



                                                                                                            ``jEgnajt:;..Cn°:,:.u;icc[:'s:aff`L`e!'

                                                                                                                    I.S. Magistrate Judge

                                                                                                            `'ame and Title Qf Judicial Offic:r




           Defendant
           US Attome}`
           l:S Marshal
           Prg{rial Sc.rt'ices
                        Case 3:20-cr-00270-IM                   Document 6            Filed 07/25/20            Page 3 of 4



                                            UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF OREGON

    UNITED STATES OF AMERICA                                                                                   ORDER SETTING CONDITIONS
                        V.                                                                                                   OF RELEASE

    Dakota Eastman                                                                                              Case Number: 3:20CR00270-IM-0 I


IT IS ORDERED that the release of the defendant is subject to the following conditions:

(I)       The defendant shall not commit any offense in violation offederal, state or local law while on release in this case.

(2)        The defendant must cooperate in the collection ofa DNA sample if the collection is authorized by 42 U.S.C § 14135a.

(3)        The defendant shall immediately advise the court through pretrial services or defense counsel in writing of any change in
          address and telephone number.

(4)       The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
          The defendant shall next appear as directed by U.S. District Court.

                                                          Additional Conditions of Release

IT IS FURTHER ORDERED that the defendant be released provided that the defendant:
    •   The defendant shall not enter within a five-block radius of the u.S. Courthouse located at looo sw 3rd Ave portland, Oregon
        97204, unless on official court business.
    •   Defendant may not attend any other protests, rallies, assemblies or public gatherings in the state of oregon.



                                                         Advice of Penalties and Sanctions

TO THE DEFENDANT:

          YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

          A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
release, an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

          The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not more than ten
years. if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.   This sentence shall be in addition
to any other sentence.

          Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to intimidate or attempt to intimidate
a witness, victim, juror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable by up to ten years of
imprisonment. a $250,000 fine or both, to tamper with a witness, victim or infomant, or to retaliate against a witness, victim or informant. or to threaten
or attempt to do so.

          If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence. you may be
prosecuted for failing to appear or surrender and additional punishment may be imposed.       If you are convicted of:

(I)        an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be fined not more than
          $250,000 or imprisoned for no more than ten years, or both;

(2)        an offense punishable by imprisonment for a term offive years or more, but less than fifteen years, you shall be fined not more than $250,000
          or imprisoned for no more than five years, or both;

(3)        any other felony, you shall be fined not more than $250,000 or imprisoned no more than two years, or both;

(4)        a misdemeanor, you shall be fined not more than sloo,000 or imprisoned not more than one year` or both;

1
                        Case 3:20-cr-00270-IM                 Document 6            Filed 07/25/20           Page 4 of 4


           A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.   In addition, a
failure to appear may result in the forfeiture of any bond posted.

                                                           Acknowledgment of Defendant

           I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                                         Signature of Defendant




                                                                                                             City, State & Zip


Special Needs Finding:
Based upon the above conditions, including the conditions relating to:
I        Alcohol detection
I        Drug detection
I        Computer monitoring
The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.

Directions to the United States Marshal
        The defendant is ORDERED released after processing.
I       The defendant is ORDERED temporarily released.
I       The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or
         judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
          availability at a community corrections center or residential treatment facility. If still in custody. the defendant shall be
          produced before the duty Magistrate Judge on




                                                                                                    Signature of Judicial Officer
                                                                                                         John V. Acosta
                                                                                                       U.S. Magistrate Judge

                                                                                                Name and Title of Judicial Officer




cc :      Defen dant
          US Attorney
          US Marshal
          Pretrial Services




2
